March 21, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountC 1940 Act Registration Number:811-08814 1933 Act Registration Numbers:033-85090 and 033-98062 CIK:0000931424 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios March 3, 2014 DWS Investments VIT Funds February 26, 2014 DWS Variable SeriesI Fund February 26, 2014 DWS Variable SeriesII Fund February 26, 2014 Federated Insurance Series February 25, 2014 MFS® Variable Insurance Trust February 28, 2014 MFS® Variable Insurance Trust II February 28, 2014 Pioneer Variable Contracts Trust February 27, 2014 T.Rowe Price Equity Series, Inc. February 19, 2014 T.Rowe Price Fixed Income Series, Inc. February 19, 2014 T.Rowe Price International Series, Inc. February 19, 2014 The Universal Institutional Funds, Inc. March 7, 2014 Variable Insurance Products Fund February 21, 2014 Variable Insurance Products Fund II February 21, 2014 Variable Insurance Products FundV February 26, 2014 Variable Insurance ProductsIII February 21, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
